EXHIBIT 10.4

CARNIVAL CORPORATION

EXECUTIVE RESTRICTED STOCK AGREEMENT

THIS AGREEMENT (the “Agreement”) is made effective as of                     ,
(hereinafter the “Grant Date”) between Carnival Corporation, a corporation
organized under the laws of the Republic of Panama (the “Company”), and
                             (the “Executive”), pursuant to the amended and
restated Carnival Corporation 2002 Stock Plan (the “Plan”).

R E C I T A L S:

WHEREAS, the Company has adopted the amended and restated Carnival Corporation
2002 Stock Plan (the “Plan”), pursuant to which awards of restricted Shares may
be granted; and

WHEREAS, the Company desires to grant Executive an award of restricted Shares
pursuant to the terms of this Agreement and the Plan.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Restricted Stock.

Subject to the terms and conditions set forth in the Plan and in this Agreement,
the Company hereby grants to Executive a Restricted Stock Award consisting of
     Shares (the “Restricted Stock”). The Restricted Stock is subject to the
restrictions described herein, including forfeiture under the circumstances
described in Section 5 hereof (the “Restrictions”). The Restrictions shall lapse
and the Restricted Stock shall become nonforfeitable in accordance with
Section 3 and Section 5 hereof.

2. Incorporation by Reference, Etc.

The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon Executive and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

3. Lapse of Restriction.

Except as otherwise provided in Section 5 hereof, and contingent upon
Executive’s continued employment with a member of the Combined Group or an
Affiliate, the Restrictions with respect to the Restricted Stock shall lapse on
the third anniversary of the Grant Date. Notwithstanding the foregoing, the
Committee shall have the authority to remove the Restrictions on the Restricted
Stock whenever it may determine that, by reason of changes in applicable laws or
other changes in circumstances arising after the Grant Date, such action is
appropriate.

Any shares of Restricted Stock for which the Restrictions have lapsed or been
removed shall be referred to hereunder as “released Restricted Stock.”



--------------------------------------------------------------------------------

4. Certificates.

Certificates evidencing the Restricted Stock shall be issued by the Company and
shall be registered in Executive’s name on the stock transfer books of the
Company promptly after the date hereof. Subject to Section 6 hereof, the
certificates evidencing the Restricted Stock shall remain in the physical
custody of Executive or Executive’s legal representative at all times prior to
the date such Restricted Stock becomes released Restricted Stock.

5. Effect of Termination of Employment.

(a) Upon the termination of Executive’s employment with the Combined Group or an
Affiliate, the Restrictions on the unreleased Restricted Stock shall be released
according to the following:

(i) In the event the Executive terminates by reason of death or Disability, the
Restrictions on the Restricted Stock shall lapse on the date of Executive’s
death or Disability and the Restricted Stock shall become Released Restricted
Stock.

(ii) In the event a member of the Combined Group or an Affiliate terminates the
Executive’s employment with such company for a reason other than for cause, as
defined in Section 5(c)(i) below, the Restrictions on the Restricted Stock shall
lapse in accordance with Section 3 of this Restricted Stock Agreement, without
regard to the requirement that the Executive remain employed with a member of
the Combined Group or an Affiliate, unless and until the Executive engages in
competition in violation of Section 10 hereof or violates the nondisclosure
provisions set forth in Section 11 hereof.

(iii) In the event the Executive voluntarily terminates employment as a direct
result of the Executive being diagnosed with a terminal medical condition, the
Restrictions on the Restricted Stock shall lapse on the earlier of Executive’s
death or the lapse date set forth in Section 3 of this Restricted Stock
Agreement, unless and until the Executive engages in competition in violation of
Section 10 hereof or violates the nondisclosure provisions set forth in
Section 11 hereof.

(b) In the event the Executive attains Retirement Age while in the employ of the
Combined Group or an Affiliate, the restrictions on 50% of the Restricted Stock
shall lapse on the date of the Executive attaining Retirement Age and such
Restricted Stock shall become Released Restricted Stock. The restrictions on the
remaining 50% of Restricted Stock shall lapse in accordance with Section 3 of
this Restricted Stock Agreement.

(c) Notwithstanding anything herein to the contrary, but subject to Section 5(a)
above, no release of Restricted Stock shall be made, and all unreleased
Restricted Stock issued hereunder and all rights under this Agreement shall be
forfeited, if any of the following events shall occur:

(i) The Executive’s employment with the Combined Group or an Affiliate is
terminated for cause. For purposes of this Agreement, “for cause” shall be
defined as any action or inaction by the Executive, which constitutes fraud,
embezzlement, misappropriation, dishonesty, breach of trust, a felony or moral
turpitude, as determined by its Board of Directors;

(ii) The Executive voluntarily terminates employment with the Combined Group or
an Affiliate prior to Retirement unless such voluntary termination is directly
related to death, Disability or the Executive being diagnosed with a terminal
medical condition;

(iii) The Executive shall engage in competition, as more particularly described
in Section 10 hereof, either (A) during the term of his employment with the
Combined Group or an Affiliate; (B) following the Executive’s voluntary
termination of his employment with the Combined Group or an Affiliate; or
(C) following the employing company’s termination of the Executive’s employment
for any reason; or

(iv) The Executive violates the nondisclosure provisions set forth in Section 11
hereof.



--------------------------------------------------------------------------------

6. Rights as a Shareholder.

Executive shall be the record owner of the Restricted Stock unless and until
such shares are forfeited pursuant to Section 3 or 5 hereof, and as record owner
shall be entitled to all rights of a common shareholder of the Company; provided
that the Restricted Stock shall be subject to the limitations on transfer and
encumbrance set forth in this Agreement. As soon as practicable following the
lapse or removal of Restrictions on any Restricted Stock, Executive shall return
the certificate representing such released Restricted Stock to the Company and
the Company shall deliver to Executive or Executive’s legal representative a
replacement certificate for such released Restricted Stock with the restrictive
legend removed. In the event the Restricted Stock is forfeited pursuant to
Section 5 hereof, Executive shall immediately return the certificate evidencing
such forfeited unreleased Restricted Stock to the Company and Executive’s name
shall be removed from the stock transfer books of the Company.

7. Restrictive Legend.

All certificates representing Restricted Stock shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under federal or state securities laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CARNIVAL CORPORATION 2002 STOCK PLAN, AS AMENDED
FROM TIME TO TIME, AND A RESTRICTED STOCK AGREEMENT, DATED AS OF
                    , BETWEEN CARNIVAL CORPORATION AND
                            , COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT
THE OFFICES OF CARNIVAL CORPORATION.

8. Transferability.

The Restricted Stock may not, at any time prior to becoming released Restricted
Stock, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Executive, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. Notwithstanding the foregoing, unreleased
Restricted Stock may be transferred by the Executive, without consideration, to
a Permitted Transferee in accordance with Section 9(h) of the Plan.

9. Withholding; Section 83(b) Election.

Executive agrees to make appropriate arrangements with the Company for
satisfaction of any applicable federal, state or local income tax withholding
requirements or like requirements, including the payment to the Company upon the
lapse or removal of Restrictions on any Restricted Stock (or such later or
earlier date as may be applicable under Section 83 of the Code), or other
settlement in respect of, the Restricted Stock of all such taxes and
requirements and the Company shall be authorized to take such action as it deems
necessary (including, without limitation, requiring the Executive to return the
released Restricted Stock to the



--------------------------------------------------------------------------------

Company and/or withholding amounts from any compensation or other amount owing
from the Company or its Affiliates to Executive) to satisfy all obligations for
the payment of such taxes. Executive may make an election pursuant to
Section 83(b) of the Code in respect of the Restricted Stock and, if he does so,
he shall timely notify the Company of such election and send the Company a copy
thereof. Executive shall be solely responsible for properly and timely
completing and filing any such election.

10. Competition.

The services of the Executive are unique, extraordinary and essential to the
business of the Combined Group or its Affiliate, particularly in view of the
Executive’s access to the Combined Group or its Affiliates’ confidential
information and trade secrets. Accordingly, in consideration of the Restricted
Stock awarded hereunder, the Executive agrees that he will not, without the
prior written approval of the Board of Directors, at anytime during the term of
his employment with the Combined Group or its Affiliate and (except as provided
below) for the then remaining duration of the restricted period on the
Restricted Stock, if any,following the date on which the Executive’s employment
with the Combined Group or its Affiliate terminates, directly or indirectly,
within the cruise industry wherever located, engage in any business activity
directly or indirectly competitive with the business of the Combined Group or
its Affiliate, or serve as an officer, director, owner, consultant, or employee
of any organization then in competition with the Combined Group or its
Affiliate. In addition, the Executive agrees that during such restricted period
following his employment with the Combined Group or its Affiliate, he will not
solicit, either directly or indirectly, any employee of the Combined Group or
its Affiliate, its subsidiaries or division, who was such at the time of the
Executive’s separation from employment hereunder. In the event that the
provisions of this Section 10 should ever be adjudicated to exceed the time,
geographic or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic or other limitations permitted by applicable law.

11. Nondisclosure.

The Executive expressly agrees and understands that Combined Group or its
Affiliates own and/or control information and material which is not generally
available to third parties and which Combined Group or its Affiliates consider
confidential, including, without limitation, methods, products, processes,
customer lists, trade secrets and other information applicable to its business
and that it may from time to time acquire, improve or produce additional
methods, products, processes, customers lists, trade secrets and other
information (collectively, the “Confidential Information”). The Executive hereby
acknowledges that each element of the Confidential Information constitutes a
unique and valuable asset of Combined Group or its Affiliates, and that certain
items of the Confidential Information have been acquired from third parties upon
the express condition that such items would not be disclosed to Combined Group
or its Affiliates and its officers and agents other than in the ordinary course
of business. The Executive hereby acknowledges that disclosure of Combined Group
or its Affiliates’ Confidential Information to and/or use by anyone other than
in Combined Group or its Affiliates’ ordinary course of business would result in
irreparable and continuing damage to Combined Group or its Affiliates.
Accordingly, the Executive agrees to hold the Confidential Information in the
strictest secrecy, and covenants that, during the term of his employment with
Combined Group or its Affiliates (or any member of the Combined Group or its
Affiliates) or at any time thereafter, he will not, without the prior written
consent of the Board of Directors, directly or indirectly, allow any element of
the Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by himself
or by any third parties, except in effecting Executive’s duties for Combined
Group or its Affiliates in the ordinary course of business. The Executive agrees
to keep all such records in connection with the Executive’s employment as
Combined Group or its Affiliates may direct, and all such records shall be the
sole and absolute property of Combined Group or its Affiliates. The Executive
further agrees that, within five (5) days of Combined Group or its Affiliates’
request, he shall surrender to Combined Group or its Affiliates any and all
documents, memoranda, books, papers, letters, price lists, notebooks, reports,
logbooks,



--------------------------------------------------------------------------------

code books, salesmen records, customer lists, activity reports, video or audio
recordings, computer programs and any and all other data and information and any
and all copies thereof relating to Combined Group or its Affiliates’ business or
any Confidential Information.

12. Miscellaneous.

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed as follows:

 

If to Executive:    at the address specified in the Company’s records.
If to the Company to:   

Carnival Corporation

3655 N.W. 87th Avenue

Miami, Florida 33178-2428

Attn.: General Counsel

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon Executive any right to continue in the employ of the Company
or shall interfere with or restrict in any way the right of the Company, which
are hereby expressly reserved, to remove, terminate or discharge Executive at
any time for any reason whatsoever, with or without, Cause.

(c) Bound by Plan. By signing this Agreement, Executive acknowledges that he has
received a copy of the Plan and has had an opportunity to review the Plan and
agrees to be bound by all the terms and provisions of the Plan.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on Executive and the
beneficiaries, executors, administrators, heirs and successors of Executive.

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h) Governing Law. This Agreement and the rights of Executive hereunder shall be
construed and determined in accordance with the laws of the State of Florida.

(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

CARNIVAL CORPORATION By:  

 

 

ACCEPTED AND AGREED THIS      DAY OF             .

 

Executive